

116 HR 7481 IH: Reviving the Economy Sustainably Towards A Recovery in Twenty-twenty Act
U.S. House of Representatives
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7481IN THE HOUSE OF REPRESENTATIVESJuly 2, 2020Mr. Golden (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a loan program for businesses affected by COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Reviving the Economy Sustainably Towards A Recovery in Twenty-twenty Act or the RESTART Act.2.RESTART loan program(a)DefinitionsIn this section:(1)Administration; AdministratorThe terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively.(2)Community development financial institutionThe term community development financial institution has the meaning given the term in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702).(3)Comparable period(A)DefinitionThe term comparable period means a period that—(i)begins on the date that is 1 year or 2 years earlier than the beginning of a covered period; and(ii)may be adjusted to begin at the beginning of a pay period that is immediately before or immediately after the date described in clause (i).(B)HolidaysIf a holiday occurs during the covered period or the period described in subparagraph (A)(i), the holiday shall be included as part of both periods.(4)Covered loanThe term covered loan means a loan made under this section during the covered period.(5)Covered periodThe term covered period means—(A)except as provided in subparagraph (B), and as determined by the eligible recipient of a covered loan, the 6-month period beginning on—(i)the date of the origination of the covered loan;(ii)the first day of the next scheduled pay period following the date of the origination of the covered loan; (iii)the first day of the first full month following the date of the origination of the covered loan; or(iv)April 15, 2020; or(B)with respect to an eligible recipient of a covered loan that suffered a decline in gross receipts of more than 80 percent in 2020 as compared to 2019 or in the 6-month period beginning on the date of the origination of the covered loan as compared to a comparable period, and as determined by the eligible recipient of a covered loan, the 12-month period beginning on—(i)the date of the origination of the covered loan;(ii)the first day of the next scheduled pay period following the date of the origination of the covered loan;(iii)the first day of the first full month following the date of the origination of the covered loan; or(iv)April 15, 2020.(6)Eligible recipientThe term eligible recipient—(A)means an individual or entity that—(i)is eligible to receive a loan made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); or(ii)as of February 15, 2020, has not more than 5,000 full-time employees; (B)includes—(i)a nonprofit organization that—(I)as of February 15, 2020, has not more than 5,000 full-time employees; and(II)is not more than 50 percent owned or controlled by a State, local, or Tribal government;(ii)a business concern that—(I)deals in rare coins and stamps; and (II)as of February 15, 2020, has not more than 5,000 full-time employees; and(iii)a business concern that leases or finances equipment to other businesses, if the business concern—(I)as of February 15, 2020, has not more than 5,000 full-time employees; and(II)is not—(aa)a mortgage lender; or (bb)a lender participating in the loan program under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(7)Minority depository institutionThe term minority depository institution has the meaning given the term in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note). (8)Nonprofit organizationThe term nonprofit organization means an entity described in paragraph (3), (5), (6), (7) (related to housing), (12), (13), or (19) of section 501(c) of the Internal Revenue Code and that is exempt from taxation under section 501(a) of such Code.(9)Payroll costsThe term payroll costs has the meaning given the term in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)), except that such costs shall not include—(A)qualified wages taken into account in determining the credit allowed under section 2301(g) of the CARES Act (Public Law 116–136); or(B)any payments made to an independent contractor. (10)SecretaryThe term Secretary means the Secretary of the Treasury.(11)Underserved borrowerThe term underserved borrower means any business concern that has traditionally had difficulty accessing finance, including—(A)business concerns that—(i)have fewer than 25 full-time equivalent employees as of February 15, 2020, and do not have a strong relationship with a bank;(ii)are owned or controlled by minorities; (iii)are owned or controlled by women;(iv)are owned or controlled by veterans, including service-disabled veterans (as those terms are defined in section 3(q) of the Small Business Act (15 U.S.C. 632(q))); or(v)are located in low-income and rural communities, including low-income communities as defined in section 45D(e) of the Internal Revenue Code of 1986; and(B)Tribal business concerns.(b)EstablishmentThe Administrator shall establish a program to guarantee loans made to eligible recipients affected by COVID–19. (c)ParticipationIn an agreement to participate in a covered loan on a deferred basis, the participation by the Administration shall be 100 percent.(d)Terms and requirements(1)DurationExcept as provided in paragraph (4), the duration of a covered loan shall be for not more than 7 years.(2)Amount(A)In generalThe amount of a covered loan made to an eligible recipient shall be not more than the lesser of—(i)45 percent of the 2019 gross receipts of the eligible recipient; and(ii)$12,000,000. (B)Duplication of assistanceAn eligible recipient of a covered loan shall not use proceeds of the covered loan for the same expenses that are covered using funds received under subsection (a)(36) or (b)(2) of section 7 of the Small Business Act (15 U.S.C. 636), section 1110 of the CARES Act (Public Law 116–136), or section 4003 of the CARES Act (Public Law 116–136).(3)Interest rate(A)In generalExcept as provided in paragraph (4), the interest rate on a covered loan shall be, as determined by the Administrator and the Secretary—(i)for the first 2 years of the covered loan, not less than 2 percent and not more than 4 percent; and(ii)for the third through seventh years of the covered loan, the Applicable Federal Rate plus 250 to 600 basis points based on the decline in gross receipts of the eligible recipient.(B)No payments for 12 monthsNo interest payments shall be due on a covered loan for the first 12 months of the covered loan.(4)Special provisions for nonprofit organizationsAt the time of application for a covered loan, a nonprofit organization described in subsection (a)(5)(B) shall make an election—(A)for a covered loan with a maturity of not more than 14 years and an interest rate of not more than 2 percent for the first 4 years and the Applicable Federal Rate plus 100 to 300 basis points for the remaining duration of a covered loan, with no eligibility for forgiveness of the covered loan under subsection (j); or(B)for a covered loan with the maturity and interest rate terms described in paragraphs (1) and (3), respectively, with the ability to obtain forgiveness of the covered loan if the nonprofit organization qualifies under subsection (j)(2).(5)Payment deferral(A)In generalNo payment of principal shall be due on a covered loan for the first 2 years of the covered loan.(B)Additional deferralAfter the 2-year deferral period described in subparagraph (A), the Administrator may grant not more than an additional 2 years of principal deferral to an eligible recipient of a covered loan if the eligible recipient is certified by the Administrator and the Secretary as economically distressed based on publicly available criteria established by the Administrator and the Secretary.(6)Origination fees(A)In generalThe origination fee for a covered loan shall be as follows:(i)3.75 percent for a covered loan of not more than $100,000.(ii)3.5 percent for a covered loan of more than $100,000 and not more than $250,000. (iii)3.25 percent for a covered loan of more than $250,000 and not more than $500,000. (iv)3 percent for a covered loan of more than $500,000 and not more than $750,000. (v)2.75 percent for a covered loan of more than $750,000 and not more than $1,000,000.(vi)2.5 percent for a covered loan of more than $1,000,000 and not more than $1,500,000.(vii)2.25 percent for a covered loan of more than $1,500,000 and not more than $1,750,000.(viii)2 percent for a covered loan of more than $1,750,000 and not more than $2,000,000.(ix)1.75 percent for a covered loan of more than $2,000,000 and not more than $2,500,000.(x)1.5 percent for a covered loan of more than $2,500,000 and not more than $3,000,000.(xi)1.25 percent for a covered loan of more than $3,000,000 and not more than $3,500,000.(xii)1 percent for a covered loan of more than $3,500,000 and not more than $4,000,000.(xiii)0.75 percent for a covered loan of more than $4,000,000 and not more than $12,000,000. (B)Payment by Federal GovernmentThe Administrator shall—(i)for any covered loan that is made to an eligible recipient with not more than 500 full-time employees as of February 15, 2020, together with all its affiliates in the aggregate, without regard to any waiver of applicable affiliation rules, pay the applicable origination fee described in subparagraph (A); and(ii)for any covered loan of not more than $10,000,000 that is made to an eligible recipient with more than 500 full-time employees as of February 15, 2020, in the aggregate, without regard to any waiver of applicable affiliation rules, pay 50 percent of the amount of the applicable origination fee described in subparagraph (A).(C)Payment by eligible recipientAfter any applicable payments by the Administrator under subparagraph (B), the eligible recipient of a covered loan—(i)shall be responsible for paying the remainder of any applicable origination fee under subparagraph (A); and(ii)may finance the amount of the applicable origination fee as part of the covered loan amount, with such origination fee amount not counting toward the limitation on covered loan amounts described in paragraph (2)(A).(7)Streamlined proceduresThe Administrator and the Secretary shall establish streamlined application and loan approval procedures for eligible recipients with not more than 500 full-time employees, including by allowing an eligible recipient to use an existing application submitted to a lender for the loan program under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) and update the application as necessary for purposes of applying for a covered loan.(8)Application(A)AvailabilityThe Administrator shall make available the application for a covered loan in the 10 most commonly spoken languages, other than English, in the United States, which shall include Spanish, Mandarin, Cantonese, Japanese, and Korean.(B)GuidanceNot later than 15 days after the date of enactment of this Act, the Administrator and the Secretary shall issue guidance to allow lenders to receive applications for covered loans.(C)Deadline for responseA lender that receives an application for a covered loan shall—(i)not later than 2 days after submission of the application to the Administrator, notify the applicant that the lender submitted the application and provide the confirmation number; and(ii)not later than 15 days after approving the application, disburse the funds to the applicant.(D)FormatThe application for a covered loan shall be similar to the application used for a loan made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), with additional details requested by the Administrator as necessary.(E)Application windowsThe Administrator shall make efforts to ensure that underserved borrowers that are eligible recipients receive covered loans, including by establishing exclusive application windows for those eligible recipients.(9)Limitation on number of loansAn eligible recipient may receive not more than 2 covered loans, the requested aggregate amount of which shall not exceed the limitation on covered loan amounts described in paragraph (2)(A).(10)Waiver of prepayment penaltyNotwithstanding any other provision of law, there shall be no prepayment penalty for any payment made on a covered loan.(11)United states operationsA covered loan may only be used for expenses which are—(A)properly allocable to the production of income from sources within the United States (as determined under rules similar to the rules of part I of subchapter N of the Internal Revenue Code of 1986), and(B)effectively connected (as determined under rules similar to the rules section 952 of such Code) with the conduct by the eligible recipient of a trade or business within the United States (or any territory or possession of the United States) or off the coastline of the United States, including State submerged lands and territorial sea and exclusive economic zones owned by a United States entity. (e)Lenders(1)Existing PPP lendersA lender that is approved to make loans under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) and is approved by the Administrator and the Secretary may make and approve covered loans.(2)Additional lendersThe authority to make covered loans shall be extended to additional lenders determined by the Administrator and the Secretary to have the necessary qualifications to process, close, disburse, and service loans made with the guarantee of the Administration.(3)Lenders serving underserved borrowersIn approving lenders to make covered loans, the Administrator and the Secretary shall give priority to lenders that are community development financial institutions with lower lending volumes, minority depository institutions, mission-based nonprofit lenders, nonbank lenders, and other financial institutions that disproportionately serve underserved borrowers.(4)Resale of loansA lender of a covered loan may sell the covered loan to a third party. (5)Sale of participation in covered loansA lender of a covered loan may sell a participation in the covered loan to a non-authorized lender in an amount that is not more than 85 percent of the covered loan.(6)Agent disclosureIn order to be eligible to obtain a fee, any agent shall be disclosed to the lender and the Administrator at the time of application for a covered loan. (7)Capital and liquidity requirementsUntil December 31, 2021, the amount of a covered loan made by a lender shall be disregarded by Federal regulators for the purpose of calculating regulatory capital and liquidity requirements.(f)Borrower requirements(1)CertificationAn eligible recipient applying for a covered loan shall submit a good faith certification that the eligible recipient suffered a decline in gross receipts of not less than 25 percent—(A)during an 8-week period during the period beginning on February 1, 2020, and ending on July 31, 2020, relative to—(i)an 8-week period during the period beginning on January 1, 2020, and ending on March 31, 2020; or(ii)a comparable 8-week period in 2019; or (B)during a calendar or fiscal quarter during the period beginning on February 15, 2020, and ending on July 31, 2020, relative to the same calendar or fiscal quarter in 2019.(2)Accounting methodAn eligible recipient may calculate the decline in gross receipts described in paragraph (1) using the cash or accrual accounting method.(3)AdjustmentsThe Administrator, in consultation with the Secretary, shall provide guidance on appropriate adjustments to the terms under this subsection for eligible recipients seeking a covered loan that are fiscal year taxpayers or seasonal businesses.(4)Restrictions(A)In generalThe Administrator may enter into agreements to guarantee covered loans made to eligible recipients only if the Administrator determines that the agreement provides that, until the date that is 12 months after the date on which the covered loan is no longer outstanding—(i)the eligible recipient or an affiliate of the eligible recipient shall not purchase an equity security that is listed on a national securities exchange of the eligible recipient or any parent company of the eligible recipient, except to the extent required under a contractual obligation in effect as of the date of enactment of this Act;(ii)the eligible recipient shall not pay dividends or make other capital distributions with respect to the common stock of the eligible recipient; and(iii)the restrictions on certain employee compensation described in section 4004(a) of the CARES Act (Public Law 116–136) apply to officers and employees of the eligible recipient. (B)Exceptions(i)Dividends(I)Real estate investment trustsSubparagraph (A)(ii) shall not apply to any eligible recipient that is a real estate investment trust (as defined under section 856 of the Internal Revenue Code of 1986) for the taxable year in which the distribution is made to the extent that such entity distributes no more than 100 percent of real estate investment trust taxable income (as defined in section 857(b)(2) of such Code, determined without regard to the deduction for dividends paid (as defined in section 561 of such Code)) during such taxable year. (II)Regulated investment companiesSubparagraph (A)(ii) shall not apply to any eligible recipient that is a regulated investment company (as defined under section 851 of the Internal Revenue Code of 1986) for the taxable year in which the distribution is made to the extent that such entity distributes no more than 100 percent of investment company taxable income (as defined in section 852(b)(2) of such Code, determined without regard to the deduction for dividends paid (as defined in section 561 of such Code)) during such taxable year. (ii)DistributionsNotwithstanding subparagraph (A), during the period described in that subparagraph an eligible recipient that is an S-corporation or a limited liability company may provide a distribution to pay income taxes. (5)Emergency relief funds(A)In generalExcept as provided in subparagraph (B), an eligible recipient applying for a covered loan may not receive or have received any assistance under 4003 of the CARES Act (Public Law 116–136) for any purpose. (B)Return of fundsAn eligible recipient that received assistance under section 4003 of the CARES Act (Public Law 116–136) may apply for a covered loan if the eligible recipient returns the funds received under such section 4003.(6)Business concerns with more than 1 physical locationA business concern that employs not more than 500 full-time employees per physical location of the business concern and that is assigned a North American Industry Classification System code beginning with 72 at the time of disbursal shall be eligible to receive a covered loan of not more than $25,000,000 if the number of full-time employees, in the aggregate, does not exceed 5,000.(7)Waiver of affiliation rules(A)In generalThe provisions applicable to affiliations under section 121.103 of title 13, Code of Federal Regulations, or any successor regulation, are waived with respect to eligibility for a covered loan for—(i)any eligible recipient with not more than 500 full-time employees that is assigned a North American Industry Classification System code beginning with 72; (ii)any eligible recipient operating as a franchise; (iii)any eligible recipient that receives financial assistance from a company licensed under section 301 of the Small Business Investment Act of 1958 (15 U.S.C. 681); and(iv)any eligible recipient with not more than 500 full-time employees that is not more than 50 percent owned or controlled by another entity. (B)ControlFor purposes of this paragraph, the term control, with respect to an eligible recipient, shall include—(i)the possession, direct or indirect, of the power to vote not less than 50 percent of the voting equity in the eligible recipient;(ii)ownership, direct or indirect, of not less than 50 percent of the equity interests in the eligible recipient; and(iii)direct or indirect control over the management of affairs of the eligible recipient. (8)Calculation of full-time employeesFor purposes of determining the number of full-time employees of an eligible recipient as of February 15, 2020—(A)any employee working not fewer than, at the election of the eligible recipient, an average of 30 hours per week during the preceding 3-month period or 30 hours during the preceding pay period shall be considered a full-time employee; and(B)any employee working not fewer than 10 hours and fewer than 30 hours per week shall be counted as one-half of a full-time employee. (9)Credit elsewhereDuring the covered period, an eligible recipient is not required to show that the eligible recipient is unable to obtain credit elsewhere, as defined in section 3(h) of the Small Business Act (15 U.S.C. 632(h)).(10)SubordinationAny covered loan made to an eligible recipient shall be subordinate to any liability incurred by the eligible recipient before February 15, 2020.(11)Restrictions for prior bankruptcyA lender may deny an application for a covered loan submitted by an eligible recipient if, during the 7-year period preceding the date of the application, the eligible recipient or a person that owns or controls the eligible recipient filed a petition for bankruptcy under chapter 7 or 13 of title 11, United States Code.(g)Use of funds(1)In generalAn eligible recipient of a covered loan may use the proceeds for allowable expenses described in paragraph (2).(2)Allowable expensesThe expenses described in this paragraph are—(A)payroll costs for employees and furloughed employees, including—(i)costs for continuation coverage provided pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (other than under section 609), title XXII of the Public Health Service Act, section 4980B of the Internal Revenue Code of 1986 (other than subsection (f)(1) of such section insofar as it relates to pediatric vaccines), or section 8905a of title 5, United States Code, or under a State program that provides comparable continuation coverage, other than coverage under a health flexible spending arrangement under a cafeteria plan within the meaning of section 125 of the Internal Revenue Code of 1986; or(ii)any other non-cash benefit;(B)rent;(C)utilities;(D)scheduled mortgage interest payments on existing mortgages as of February 15, 2020; (E)scheduled interest payments on other scheduled debt as of February 15, 2020; (F)costs related to personal protective equipment, which shall include N95 masks and authorized equivalent respirator masks, surgical masks, exam gloves, face shields, head covers, isolation gowns, and coveralls; (G)payments of principal on outstanding loans as of February 15, 2020, not including the prepayment of any obligation for a period in excess of a month unless the payment for such period is customarily due in advance;(H)payments of principal on outstanding loans; (I)payments made to independent contractors, as reported on Internal Revenue Service Form–1099 NEC; (J)other ordinary and necessary business expenses, including—(i)settling existing debts owed to vendors and replenishing inventory;(ii)franchise fees;(iii)management fees paid to third parties on an arm's length basis;(iv)maintenance expenses;(v)administrative costs; (vi)taxes;(vii)operating leases; and(viii)any other capital expenditure or expense required under any State, local, or Federal law or guideline related to social distancing as a result of COVID–19.(3)Prohibited expensesAn eligible recipient may not use the proceeds of a covered loan—(A)to purchase real estate;(B)for payments of interest or principal on loans originated after February 15, 2020; (C)to invest or re-lend funds; (D)for contributions or expenditures to, or on behalf of, any political party, party committee, or candidate for elective office; (E)for expenses related to any acquisition or divestiture; or(F)for any other use as may be prohibited by the Administrator.(h)Loan disbursal(1)Initial disbursalDuring the initial 14-day period in which lenders make and approve covered loans, the lenders shall be limited to making covered loans to eligible recipients—(A)with fewer than 50 full-time employees for the first 7-day period; and(B)with fewer than 500 full-time employees for the second 7-day period.(2)ReportNot later than the later of the date that is 180 days after the date on which amounts made available to carry out this Act are expended or July 31, 2021, the Inspector General of the Administration shall submit to Congress a report evaluating whether small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), minority-owned eligible recipients, and other underserved borrowers are treated fairly in the process of making and approving covered loans. (3)Requirement to draw fundsAn eligible recipient shall draw all covered loan proceeds not later than March 31, 2021. (i)Maturity for loans with remaining balance after application for forgivenessWith respect to a covered loan that has a remaining balance after a reduction based on the loan forgiveness amount under subsection (j)—(1)the remaining balance shall continue to be guaranteed by the Administration under this section; and (2)the covered loan shall have a maximum maturity of 7 years beginning on the date of the origination of the covered loan.(j)Loan forgiveness(1)In generalExcept as otherwise provided in this subsection, an eligible recipient of a covered loan that is not a nonprofit organization and submits an application not later than December 31, 2023, shall be eligible for forgiveness for expenses described in subparagraphs (A) through (F) of subsection (g)(2) incurred during the covered period using proceeds of the covered loan in an amount equal to the product obtained by multiplying—(A)the product obtained by multiplying—(i)the percentage decline in gross receipts of the eligible recipient—(I)if the covered period does not extend past March 31, 2021, between the total gross receipts received by the business during calendar year 2020 and the total gross receipts received by the business during calendar year 2019; (II)between the total gross receipts received by the business during the 6-month period following the date of the origination of the covered loan and the total gross receipts received by the business during a comparable 6-month period during the 12-month period preceding the date of the origination of the covered loan; or(III)if the covered period extends past March 31, 2021, between the total gross receipts received by the business during the covered period and the total gross receipts received by the business during a comparable period; and(ii).90; and(B)(i)for an eligible recipient with not more than 500 full-time employees as of February 15, 2020, the sum of the expenses of the eligible recipient described in subparagraphs (A) through (F) of subsection (g)(2) paid during the covered period; or(ii)for an eligible recipient with more than 500 and not more than 5,000 full-time employees as of February 15, 2020, the sum of—(I)the benefits described in clauses (i) and (ii) of subsection (g)(2)(A) of this section and the payments described in subitems (CC) through (GG) of section 7(a)(36)(A)(viii)(I)(aa) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(viii)(I)(aa)) that were paid during the covered period; and(II)the expenses described in subparagraphs (B) through (F) of subsection (g)(2) that were paid during the covered period.(2)Alternative amountIf the amount of forgiveness on a covered loan as calculated under paragraph (1) is less than or equal to the amount of accrued interest payments for the first 12 months of the covered loan—(A)the amount of loan forgiveness shall be equal to the amount of those interest payments; (B)forgiveness shall not be subject to section 108(j) of the Internal Revenue Code, as added by paragraph (8)(C); and(C)to receive the forgiveness amount described in subparagraph (A), the eligible recipient shall include in the loan forgiveness application a certification to the Administrator that the eligible recipient was eligible for a covered loan under this section at the time of application for the covered loan.(3)Loan forgiveness for small nonprofitsA nonprofit organization described in subsection (a)(5)(B) with not more than 500 full-time employees as of February 15, 2020, that is an eligible recipient of a covered loan and submits an application not later than December 31, 2023, shall be eligible for forgiveness for expenses described in subparagraphs (A) through (F) of subsection (g)(2) using, at the election of the nonprofit organization—(A)the amount obtained using the formula described in paragraph (1), except that gross receipts shall not include donations, grants, dues, and investment income; or(B)the amount obtained using the formula described in paragraph (1), except that the number in subparagraph (A)(ii) of such paragraph shall be—(i).7 for a nonprofit organization with not more than 50 full-time employees as of February 15, 2020; and(ii).2 for a nonprofit organization with not fewer than 50 and not more than 500 full-time employees as of February 15, 2020.(4)Prohibition on forgivenessAny covered loan made to an eligible recipient that is publicly traded, is a nonprofit organization described in section 501(c)(7) of the Internal Revenue Code, or is an eligible recipient described in subsection (f)(7)(D) shall not be eligible for loan forgiveness under this subsection.(5)Limitation on amount of forgiveness(A)In generalThe amount of all covered loans made to an eligible recipient that may be forgiven under this subsection shall not exceed the total losses incurred by the eligible recipient in the taxable year 2020.(B)Application of related party paymentsThe Secretary shall issue regulations that provide that, for purposes of the loss calculation under subparagraph (A)—(i)with respect to an eligible recipient of a covered loan with not fewer than 500 full-time employees, related party transactions are prohibited from counting toward the loss calculation; and(ii)with respect to an eligible recipient of a covered loan with not more than 500 full-time employees, any related party payments made during the covered period cannot be greater than related party payments made during taxable year 2019.(C)Capital lossesFor purposes of the loss calculation under subparagraph (A), capital losses from the sale of assets or deductions for guaranteed payments to partners in partnerships or owners in S-corporations shall not count toward the loss calculation.(D)Limitation on PPE expensesAn eligible recipient may only receive forgiveness for personal protective equipment expenses described in subsection (g)(2)(F) of not more than $5,000.(6)No limits based on percentage of funds used for certain expensesThe Administrator or the Secretary shall not place limitations on forgiveness under this subsection based on the percentage of covered loan proceeds that are used for specific expenses described in subsection (g)(2).(7)Hold harmlessIf a lender approved to make covered loans has received the required documentation under this section from an applicant attesting that the applicant has accurately verified the eligibility, gross receipts, and expenses of the applicant during the covered period—(A)an enforcement action may not be taken against the lender under section 47(e) of the Small Business Act (15 U.S.C. 657t(e)) relating to loan forgiveness for those expenses; and(B)the lender shall not be subject to any penalties by the Administrator relating to loan forgiveness for the expenses.(8)Treatment of forgiven amounts(A)In generalSection 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (D), by striking the period at the end of subparagraph (E)(ii) and inserting , or, and by adding at the end the following new subparagraph:(F)the indebtedness discharged is a covered loan (as defined in section 2(a) of the RESTART Act) discharged under section 2(j) of such Act..(B)Reduction of tax attributesSection 108(b)(1) of such Code is amended by striking or (C) and inserting , (C), or (F) (after application of subsection (j)(i)).(C)LimitationSection 108 of such Code is amended by adding at the end the following new subsection:(j)Special rules for discharges of covered loans(1)Inclusion of excess amounts(A)In generalIn the case of any taxpayer to which subsection (a)(1)(F) applies, the gross income of such taxpayer for any taxable year in the applicable period shall be increased by the product of—(i)20 percent, and(ii)so much of the amount excluded under subsection (a)(1)(F) as exceeds $250,000.(B)Applicable periodFor purposes of subparagraph (A), the term applicable period means the 5 taxable-year period beginning with the taxable year in which the discharge occurs.(2)Application to tax attributesFor purposes of applying subsection (b), the amount taken into account as excluded from income under subsection (a)(1)(F) shall not exceed $250,000..(D)Effective dateThe amendments made by this paragraph shall apply to discharges of indebtedness after the date of the enactment of this Act. (9)Coordination with employee retention tax creditSection 2301(g) of the CARES Act (Public Law 116–136) is amended to read as follows:(g)Election To not take certain wages into account(1)In generalThis section shall not apply to qualified wages paid by an eligible employer with respect to which such employer makes an election (at such time and in such manner as the Secretary may prescribe) to have this section not apply to such wages.(2)Coordination with RESTART loansThe Secretary, in consultation with the Administrator of the Small Business Administration, shall issue guidance providing that payroll costs paid or incurred during the covered period shall not fail to be treated as qualified wages under this section by reason of an election under paragraph (1) to the extent that a covered loan of the eligible employer is not forgiven by reason of a decision under section 2(j) of the RESTART Act. Terms used in the preceding sentence which are also used in section 3 of such Act shall have the same meaning as when used in such section..(k)Special rules for seasonal and new businesses(1)In generalThe Administrator and the Secretary shall develop special rules and procedures for eligibility, calculation of full-time employees, loan terms, and loan forgiveness for—(A)covered loans made to eligible recipients that are seasonal that do not have sufficient revenue to fully benefit from assistance provided under this section; and(B)covered loans made to eligible recipients formed after January 1, 2019, that do not have sufficient revenue to fully benefit from assistance provided under this section.(2)Loan amountThe Administrator and the Secretary shall develop terms with respect to the loan amount of a covered loan for the eligible recipients described in paragraph (1) to provide consistent support to those eligible recipients relative to an existing or a non-seasonal eligible recipient.(3)ProhibitionAn eligible recipient formed after January 1, 2019, shall not be eligible for loan forgiveness under this section. (l)Transparency(1)ReportingThe Administrator shall collect and publish information in searchable and downloadable format on eligible recipients of covered loans, including—(A)the name of each eligible recipient with not fewer than 50 full-time employees that received a covered loan, which shall be published on a monthly basis;(B)aggregate demographic information of applicants that applied and applicants that were approved for a covered loan, which shall be published on a weekly basis;(C)the number of loan applications received and total loan amount requested, the number of loan applications awaiting disposition and the total loan amount awaiting disposition, the number of loan applications rejected and the total loan amount rejected, and the number of loan applications approved and the total loan amount approved by each lender, which shall be published on a weekly basis;(D)aggregate total loan volume approved broken down by the applicable North American Industry Classification System code and by State, which shall be published on a weekly basis;(E)details on the total number of employees, loan size, applicable North American Industry Classification System code, and headquarters location of each eligible recipient of a covered loan, which shall be published on a monthly basis; and(F)the name of and loan amount forgiven for each eligible recipient of a covered loan with not fewer than 50 full-time employees, with aggregate loan amount forgiveness data provided for all eligible recipients of covered loans, which shall be published in a final report not later than December 31, 2022.(2)Multiple applicationsTo the extent possible, the Administrator should endeavor to de-duplicate multiple applications for a covered loan submitted by the same applicant to different lenders for purposes of public reporting. (3)Information from borrowersThe Administrator shall require lenders of covered loans to collect information from eligible recipients and submit the information to the Administrator for the purpose of meeting the reporting requirements in paragraph (1). (m)Separation of funds and bankruptcy treatment(1)Separation of fundsAn eligible recipient of a covered loan shall—(A)separately account for, and not commingle with other funds, the proceeds of the covered loan; and(B)account in detail for the use of the proceeds.(2)Bankruptcy treatment(A)In generalIf an eligible recipient of a covered loan is a debtor in a case under chapter 7 or 13 of title 11, United States Code, and the covered loan is still outstanding on the date of the commencement of the case—(i)any interest of the eligible recipient in the proceeds of the covered loan shall not be included in the property of the estate; and(ii)the amount of the proceeds of the covered loan that were not expended on allowable expenses described in subsection (g)(2) or forgiven under subjection (j) shall be transferred to the Federal Government.(B)Unrecovered amounts on covered loansNothing in subparagraph (A) shall preclude the Federal Government from pursuing a claim in a case under chapter 7 or 13 of title 11, United States Code, with respect to the difference, if any, between the amount due to the Federal Government on a covered loan and the amount that was transferred under subparagraph (A)(ii). (n)Authorization of appropriationsThere is authorized to be appropriated to the Administration—(1)such sums as may be necessary to carry out this section, to remain available until December 31, 2020; and(2)$150,000,000, to remain available until expended, for administrative purposes to update technologies to allow for digital case management, electronic submissions, and increased telecommunications related to the program under this section. 